NONPRECEDENTIAL DISPOSITION
                                           To be cited only in accordance with 
                                                    Fed. R. App. P. 32.1



                     United States Court of Appeals
                                                 For the Seventh Circuit
                                                 Chicago, Illinois  60604

                                                Submitted October 8, 2009*
                                                 Decided October 9, 2009

                                                         Before

                                            FRANK H. EASTERBROOK, Chief Judge

                                            RICHARD A. POSNER, Circuit Judge

                                            TERENCE T. EVANS, Circuit Judge

No. 09‐1905

JOHNATHAN M. COURSEY,                                         Appeal from the United States District
    Plaintiff‐Appellant,                                      Court for the Central District of Illinois.

           v.                                                 No. 1:07‐cv‐01123‐MMM‐JAG

BRAD SCOTT, et al.,                                           Michael M. Mihm,
     Defendants‐Appellees.                                    Judge.




                                                       O R D E R

       Johnathan Coursey, a Peoria resident, filed a complaint under 42 U.S.C. § 1983
against the City of Peoria, the Peoria police department, and two Peoria police officers
alleging violations of his Fourth Amendment rights related to a warrantless entry of his


           *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See Fed. R. App. P.
34(a)(2).
No. 09‐1905                                                                              Page 2

home and subsequent arrest.  The district court dismissed the City of Peoria and the Peoria
police department from the suit and later granted summary judgment in favor of the
officers.

        Coursey appeals, but we cannot discern any legal argument in his submission. 
Although we construe pro se filings liberally, pro se litigants must follow procedural rules.
See Collins v. Illinois, 554 F.3d 693, 697 (7th Cir. 2009).  Federal Rule of Appellate Procedure
28 requires that the appellant’s brief present “contentions and the reasons for them, with
citations to the authorities and parts of the record on which the appellant relies.”  FED. R.
APP. P. 28(a)(9)(A).  As we have explained, “a brief must contain an argument consisting of
more than a generalized assertion of error, with citations to supporting authority.” Anderson
v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).

       Coursey’s brief consists only of a cursory factual narrative and a short list of
questions about the facts of the case.  Coursey makes no reference to the district court’s
reasoning, cites no legal authority, and, in short, makes no argument.
                                                                                   DISMISSED.